Citation Nr: 1516096	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-09 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.




INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied the above claimed benefits.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran credibly reported that his current tinnitus symptoms began as a result of in-service noise exposure; such exposure is consistent with the conditions of his service.  

2.  A March 2012 VA examiner concluded that the Veteran's current tinnitus is not related to service; however, the examiner did not consider the Veteran's credible report of the onset of symptoms in service.  

3.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, service connection for tinnitus is warranted.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).



ORDER

Service connection for tinnitus is granted.  


REMAND

There is no opinion of record concerning the functional impact, if any, caused by the Veteran's now service-connected tinnitus.  In this regard, the March 2012 VA examination report acknowledges that the Veteran's tinnitus affects his ordinary conditions of daily life, including his ability to work, but does not describe any resultant occupational impairment.  

Moreover, the findings of record regarding the functional impairment caused by the Veteran's service-connected diabetes and related disabilities are limited.  In this regard, it is unclear whether the VA opinions of record consider the Veteran's specific occupational and educational history.  Moreover, the December 2013 assessment from T.P., M.D., only considers the Veteran's ability to work as a sales representative, and does not take into account his 8 years of experience working for an admissions department at a university.  Accordingly, additional medical development is required.  Furthermore, all outstanding records of ongoing VA treatment must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  

2.  Then afford the Veteran an appropriate VA examination to ascertain the impact of his service-connected disabilities on his ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.
The examiner(s) should interview the Veteran as to his employment and education history.  The examiner is asked to provide an assessment of the functional impairment associated with each of the Veteran's service-connected disabilities (tinnitus, diabetes mellitus, peripheral neuropathy of the upper and lower extremities and hypertension), as it relates to the Veteran's ability to perform activities required in various occupational situations.

3.  Then readjudicate the appeal and issue a supplemental statement of the case as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


